Exhibit [Morrison & Foerster LLP Letterhead] April 28, Zions Bancorporation One South Main Suite Salt Lake City, Utah 84111 Re: Zions Bancorporation Issuance of Employee Stock Option Appreciation Rights Securities Series 2008 Ladies and Gentlemen: We have acted as counsel to Zions Bancorporation (the “Company”), in connection with the offering by the Company of 180,000 units of its Employee Stock Option Appreciation Rights Securities, Series 2008 (the “Offered Securities”).The Offered Securities are the subject of (i) a registration statement filed on March 31, 2006 on Form S-3 (the “Registration Statement”) by the Company with the U.S. Securities and Exchange Commission (“SEC”) under the Securities Act of 1933 (the “Securities Act”), (ii) a prospectus included as part of such Registration Statement (the “Base
